Robert L. Brown, Justice. The Arkansas Court of Appeals affirmed a jury verdict and judgment in a wrongful termination action in favor of the appellees/petitioners Sue Devore, V.O. Jones, and Glenda Samuels. The appellees/petitioners then moved for attorney’s fees associated with their defense of this matter on appeal. The Court of Appeals certified the question of attorney’s fees for work done on appeal to this court for decision under Ark. Sup. Ct. R. 29(l)(c). We deny the motion.  Statutory law now provides for a reasonable attorney’s fee to be assessed in certain civil actions, including breach of contract. See Ark. Code Ann. § 16-22-308 (Supp. 1991). The appellees/petitioners contend that § 16-22-308 also embraces legal services rendered on appeal. We recently had occasion to address this precise issue in a per curiam opinion. See Mosley Machinery Company, Inc. v. Gray Supply Company, et al, 310 Ark. 448, 837 S.W.2d 462 (1992). In Mosley, we stated regarding § 16-22-308: “We have reexamined the statute and again concluded that it is not applicable to appellate courts.” 310 Ark. at 449, 837 S.W.2d at 463. We further overruled court of appeals cases that conflicted with this interpretation of the statute. We, therefore, deny the motion of appellees/petitioners for attorney’s fees for services rendered in appellate court. Motion denied. Newbern, J., not participating.